Citation Nr: 0107616	
Decision Date: 03/14/01    Archive Date: 03/21/01

DOCKET NO.  00-06 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an effective date earlier than November 4, 
1999 for the award of service connection for tinnitus.  

3.  Entitlement to an initial compensable rating for 
bilateral hearing loss.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active military service from February 1969 to 
May 1971.  This matter comes to the Board of Veterans' 
Appeals (Board) from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Los Angeles Regional 
Office (RO) which granted service connection for bilateral 
hearing loss and tinnitus, assigning initial zero and 10 
percent ratings, respectively, effective November 4, 1999.  
In addition, the RO denied service connection for PTSD.

The Board notes that in a November 1999 statement, the 
veteran referred to a claim of service connection for a back 
disorder.  Since this matter has not as yet been adjudicated, 
and inasmuch as it is not inextricably intertwined with the 
issues now before the Board on appeal, it is referred to the 
RO for initial adjudication.


FINDINGS OF FACT

1.  The veteran's original claim of service connection for 
tinnitus was received at the RO on November 4, 1999.

2.  Audiometric evaluation in December 1999 showed that he 
has level II hearing in both ears.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than November 
4, 1999 for an award of service connection for tinnitus have 
not been met.  38 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.400 (2000).

2.  The criteria for a compensable rating for bilateral 
hearing loss have not been met at any time since the award of  
service connection for that disability.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 4.85, 4.86, 
Tables VI, VIA,  and VII, Diagnostic Code 6100 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board concludes that although the 
veteran's claims for an earlier effective date for the award 
of service connection for tinnitus and an increased initial 
rating for bilateral hearing loss were decided by the RO 
before enactment of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), a 
remand for additional action by the RO is not warranted as VA 
has already met its obligations to the veteran under that 
statute with respect to these issues.  

The Board finds that all relevant facts regarding these 
issues have been adequately developed by the RO.  Given the 
facts of this case, there is no reasonable possibility that 
any further assistance to the veteran would aid in 
substantiating these claims.  The Board further notes that he 
has been informed via the November 1999 rating decision and 
the February 2000 Statement of the Case, of the nature of the 
evidence needed to substantiate these claims.  In view of the  
foregoing, the Board finds that VA has fully satisfied its 
duty to the veteran under the VCAA.  As the RO fulfilled the 
duty to assist, and because the change in law has no material 
effect on adjudication of these claims, the Board finds that 
it can consider the merits of these issues without prejudice 
to him.  Bernard v Brown, 4 Vet. App. 384 (1993).

I.  Earlier effective date for the award of service 
connection for tinnitus

Unless otherwise provided, the effective date of an award of 
compensation based on an original claim will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 (2000).  
An effective date from the day following the date of 
separation from service is authorized only if the claim is 
received within one year of separation from service.  38 
C.F.R. § 3.400(b)(2) (2000).

Under 38 U.S.C. § 5101(a), a specific claim must be filed in 
order for benefits to be paid or furnished to any individual 
under the laws administered by VA.  See also 38 C.F.R. § 
3.151(a).  A claim is defined as a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2000).  Any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by the VA may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a) (2000).  

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the 
U.S. Court of Appeals for the Federal Circuit held that 
"[s]ection 5101(a) is a clause of general applicability and 
mandates that a claim must be filed in order for any type of 
benefit to accrue or be paid."  Thus, before VA can 
adjudicate an original claim for benefits, the claimant must 
submit a written document identifying the benefit and 
expressing some intent to seek it.  See also Brannon v. West, 
12 Vet. App. 32 (1998).

In this case, the evidence shows that the veteran's original 
claim of service connection for tinnitus was received at the 
RO on November 4, 1999.  There is no indication, nor does the 
veteran contend, that he filed claim of service connection 
for tinnitus prior to that time.  In that regard, the Board 
notes that in March 1975, he submitted a claim of service 
connection for residuals of malaria; however, his application 
is completely silent for any mention of tinnitus.  

The Board has also carefully reviewed the record for any 
document which could be considered an informal claim of 
service connection for tinnitus.  See 38 C.F.R. §§ 3.155, 
3.157.  However, the Board finds that there is no previous 
communication or document of record which can be construed as 
a formal or informal claim of service connection for 
tinnitus.  In view of the foregoing, the Board must find that 
the veteran's original claim of service connection for 
tinnitus was received at the RO on November 4, 1999.

Obviously, this claim was received long after the veteran's 
discharge from service in May 1971.  Under the criteria set 
forth above, therefore, there is no legal basis for an 
effective date earlier than November 4, 1999 for the award of 
service connection for tinnitus.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400 (2000).

II.  Increased rating for bilateral hearing loss

The veteran's in-service medical records are negative for 
complaints or findings of bilateral hearing loss.  At his May 
1971 military discharge medical examination, audiometric 
examination showed left ear pure tone thresholds of 5, 10, 
10, and 45 decibels at 500, 1,000, 2,000, and 4,000 hertz, 
respectively.  Right ear pure tone thresholds were 15, 10, 
15, and 45 decibels at the same tested frequencies.

In November 1999, he filed a claim of service connection for 
bilateral hearing loss, claiming that his disability had been 
incurred in combat service result of acoustic trauma.  He 
neither submitted nor identified medical evidence in support 
of his claim, despite being given the opportunity to do so by 
the RO.  

In connection with his claim, the veteran was referred for a 
December 1999 fee-basis audiology examination at which he 
reported in-service exposure to mortar and rifle fire.  He 
denied post-service exposure to acoustic trauma.  His 
complaints included bilateral hearing loss and ringing in the 
ears.  Physical examination showed that both external 
auditory canals and tympanic membranes were free of active 
disease.  Audiometry showed left ear pure tone thresholds of 
20, 30, 25, 75, and 80 decibels at 500, 1,000, 2,000, 3,000 
and 4,000 hertz, respectively.  Right ear pure tone 
thresholds were 25, 35, 30, 45, and 90 decibels at 500, 
1,000, 2,000, 3,000 and 4,000 hertz, respectively.  The 
puretone threshold average (the sum of the puretone 
thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by 
four) was 50 decibels on the right and 52.5 decibels on the 
left.  Speech discrimination ability was 88 percent correct, 
bilaterally.  The diagnosis was bilateral high frequency 
hearing loss and constant tinnitus consistent with history of 
noise exposure.  

In December 1999, the RO granted service connection for 
bilateral hearing loss and assigned an initial, zero percent 
rating under Code 6100.  The veteran appealed that RO 
decision, arguing that his symptoms warranted a higher 
rating.  He stated that when listening to people talk or 
watching television, he could not hear completely.  He also 
indicated that at his December 1999 audiology examination, 
his hearing was tested in a soundproof room.  He argued that 
these test results did not accurately reflect the severity of 
his hearing as "my real world is not soundproof."

Disability ratings are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher rating is assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. §  4.7 (2000).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. §  4.3 (2000).  

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The U.S. Court of Appeals for Veterans Claims (the Court) 
held in Francisco v. Brown, 7 Vet. App. 55 (1994), that 
compensation for service-connected injury is limited to those 
claims which show present disability.  "Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance."  Id. at 58.  

More recently, however, the Court determined that the above 
rule is inapplicable to the assignment of an initial rating 
for a disability following an initial award of service 
connection for that disability.  At the time of an initial 
award, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999). 

The Board notes that, effective June 11, 1999, some of the 
schedular rating provisions pertaining to the evaluation of 
hearing loss were amended.  See 64 Fed. Reg. 25,202 (May 11, 
1999).  As the veteran's claim was received at the RO after 
the effective date of these amendments, the current version 
of the regulations is for application in this appeal.  

Under these criteria, to evaluate the degree of disability 
from defective hearing, the rating schedule establishes 11 
auditory acuity levels from Level I for essentially normal 
acuity through Level XI for profound deafness.  These are 
assigned based on a combination of the percent of speech 
discrimination and the puretone threshold average, as 
contained in a series of tables within the regulations.  The 
puretone threshold average is the sum of the puretone 
thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by 
four.  38 C.F.R. § 4.85.

Applying the facts in this case to the criteria set forth 
above, the Board finds that a compensable rating for 
bilateral hearing loss is not warranted at any time since the 
initial award of service connection.  

The December 1999 audiometric evaluation shows that the 
veteran had an average pure tone threshold of 50 decibels in 
the right ear with speech discrimination of 88 percent 
correct.  He had an average pure tone threshold of 52.5 
decibels in the left ear with speech discrimination of 88 
percent correct.  The only possible interpretation of this 
examination under the regulation is that the veteran's 
hearing loss is at level II in both ears; therefore, a 
compensable rating is not warranted.  38 C.F.R. § 4.85, Code 
6100.  The Board has also considered the provisions of 38 
C.F.R. § 4.85(g) and 38 C.F.R. § 4.86, but the results of the 
December 1999 audiometric examination clearly show that these 
provisions are not applicable in this case.  It is also noted 
that there is no other pertinent medical evidence of record 
which would entitle the veteran to a compensable rating for 
bilateral hearing loss. 

In reaching this decision, the Board has considered the 
veteran's contentions regarding the severity of his hearing 
loss.  However, his statements alone do not establish a 
higher rating for bilateral hearing loss.  Disability ratings 
for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App.  345, 349 
(1992).  In this case, the numeric designations correlate to 
a noncompensable disability rating.

The Board has also noted that the veteran has expressed 
concern about the accuracy of his audiology examination, 
given that he was tested in a soundproof room.  He is advised 
that the revised regulatory provisions essentially addressed 
the question of whether the speech discrimination testing 
employed by VA in a quiet room with amplification of sounds 
accurately reflect the extent of hearing impairment.  Based 
on research, two circumstances were identified where 
alternative tables could be employed.  One was where the 
puretone thresholds in any four of the five frequencies of 
500, 1,000, 2,000, 3,000 and 4,000 Hertz are 55 decibels or 
greater.  The second was where puretone thresholds are 30 
decibels or less at frequencies of 1,000 Hertz and below, and 
are 70 decibels or more at 2,000 Hertz.  See 38 C.F.R. § 
4.86.  Given the results of December 1999 audiometric 
testing, however, these alternative tables are not for 
application.  

Based on current findings and review of the entire evidence 
in the veteran's claims folder, the Board concludes that his 
bilateral hearing loss does not rise to the level required 
for the assignment of a compensable evaluation.  In view of 
the evidence of record, the provisions of 38 C.F.R. §§ 4.3 
and 4.7 are not for application.  His claim in this regard, 
therefore, must be denied.


ORDER

An effective date earlier than November 4, 1999 for the award 
of service connection for tinnitus is denied.  

An initial compensable rating for bilateral hearing loss is 
denied.


REMAND

The veteran has also claimed entitlement to service 
connection for PTSD, which he attributes to unspecified 
combat experiences in Vietnam.  A review of the record shows 
that he is the recipient of the Combat Infantryman Badge.  

As noted above, by December 1999 rating decision, the RO 
denied service connection for PTSD, finding that the record 
contained no medical evidence of a current psychiatric 
disability, including PTSD, nor had the veteran identified 
any such medical evidence, despite being given the 
opportunity to do so.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) became law.  Among other things, the 
VCAA redefines the obligations of VA with respect to the duty 
to assist.  This change in law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Due to the change in law brought about by VCAA, a remand in 
this case is required for compliance with the notice and duty 
to assist provisions contained therein.  In that regard, the 
Board notes that the VCAA provides that the Secretary shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate a claim for VA benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  The duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  VCAA (to be codified at 38 U.S.C. § 5103A(d)).

In view of the foregoing, this matter is remanded for the 
following:

1.  The RO should contact the veteran and 
again afford him the opportunity to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his claim 
of service connection for PTSD.  He 
should also be afforded a final 
opportunity to furnish a detailed 
description of the in-service stressors 
that resulted in his claimed PTSD.  After 
securing any necessary authorization for 
the release of medical information, the 
RO should attempt to obtain copies of the 
treatment records identified by the 
veteran, if any.  

2.  Then the veteran should be scheduled 
for VA psychiatric examination to 
determine the nature of all psychiatric 
disorders that are currently present.  
The claims folder must be provided to the 
examiner in conjunction with the 
examination.  The examiner should be 
requested to diagnose all currently 
manifested psychiatric disorder(s), and 
if a diagnosis of PTSD is deemed 
appropriate, the examiner should specify 
whether there is a link between the PTSD 
symptomatology and any in-service 
stressor reported by the veteran.  If any 
other psychiatric diagnosis is found, the 
examiner should provide an opinion 
regarding the etiology and likely date of 
onset of such disability.  If he or she 
concludes that any psychiatric disorder 
preexisted the veteran's period of 
service, an opinion should be provided as 
to whether that disability was at least 
as likely as not aggravated in service.  
A complete rationale for all opinions 
expressed must be provided.  If any of 
these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented on 
by the examiner.

3.  The RO should then review the claims 
folder to ensure that all of the 
development requested has been completed.  
In particular, the RO should review the 
requested medical report to ensure that 
it is responsive to and in compliance 
with this remand.  If not, the RO should 
take remedial action.  Stegall v. West, 
11 Vet. App. 268 (1998).  The RO should 
also review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed.  

After undertaking any development deemed essential in 
addition to that specified above, the RO should again review 
the veteran's claim.  If the benefits sought on appeal remain 
denied, he and his representative should be provided a 
supplemental statement of the case and an opportunity to 
respond.  Then, the case should be returned to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board or the 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical & Statutory Notes).  



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals


 



